DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 2/14/2022, amended claims 1-2, 18, and 23 and cancelled claims 10-11 and 24 are acknowledged. Claims 1-9, 12-23, and 25-28 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessica Fleetham on 3/10/2022.
The application has been amended as follows: 

Claim 1 is amended to recite:
A vessel caliper, comprising:
a scale having  first clamp; and

wherein each of the first and second clamps have a spring action jaw with a first member comprising a base opposite the spring action jaw, a second member comprising a housing situated over the base such that the base is receivable in the housing and the housing is movable relative to the base, and a spring member comprising a spring connected to the base and the housing to bias the housing towards the jaw the housing and the spring action jaw 

Claim 2 is canceled.

Claim 3 is amended to recite:
The vessel caliper of claim 1, [[claim 2,]] wherein the housing includes the at least one lever.

Claim 4 is amended to recite:
The vessel caliper of claim 1, [[claim 2,]] wherein the jaw of each of the first and second clamps includes a proximal portion and a distal portion configured to capture a medical device therebetween.

Claim 8 is amended to recite:
The vessel caliper of claim 1, [[claim 2,]] further comprising an insert inside at least one of the jaws of the first and second clamps, the insert configured to interface with a portion of the medical device.

	Claim 9 is amended to recite:
The vessel caliper of claim 1, [[claim 2,]] wherein at least one of the first and second clamps includes a clamp lock configured to lock the clamp in an open position.

Claim 18 is amended to recite:
A method of using a vessel caliper, comprising: 
inserting a catheter assembly into a vessel of a patient via an access point; 
arranging a vessel caliper near the access point of a patient, the vessel caliper including a slider that is movable relative to a scale, each of the slider and the scale having a clamp with a spring action jaw, the spring action jaw having [[with]] a first member comprising a base opposite the spring action jaw, a second member comprising a housing situated over the base such that the base is receivable in the housing and the housing is movable relative to the base, and a spring member comprising a spring connected to the base and the housing to bias the housing towards the jaw 
opening the spring action jaws by depressing a lever against the spring force in the spring action jaws such that the housing spring action jaw 

closing the spring action jaws to capture the catheter assembly therein by releasing the lever such that the spring force biases the housing spring action jaw 
moving the slider relative to the scale to make a length measurement.

Claim 23 is canceled.

Allowable Subject Matter
Claims 1, 3-9, 12-22, and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims in this application have been allowed because the prior art of record fails to disclose, either singly or in combination, the claimed vessel caliper and method of using, including, among other features, a scale and slider movable relative to one another to obtain a length measurement, each of the scale and slider having a clamp, and each clamp comprising a spring action jaw, a base opposite the spring action jaw, a housing situated over the base such that the base is receivable in the housing and the housing is movable relative to the base via a spring and lever, wherein the spring biases the housing towards the jaw the capture a medical device therebetween and the lever acts against the spring force to open the clamp (best seen in Applicant’s Figures 3-4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791